Case: 1:20-cv-04699
      1:19-cv-07915 Document #: 59-6
                                52-4 Filed: 09/09/20 Page 1 of 8 PageID #:1354
                                                                        #:2226




                           EXHIBIT 4
     Case: 1:20-cv-04699
           1:19-cv-07915 Document #: 59-6
                                     52-4 Filed: 09/09/20 Page 2 of 8 PageID #:1355
                                                                             #:2227   1

 1                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
 2                                 EASTERN DIVISION
 3
         T.K., THROUGH HER MOTHER, SHERRI            )
 4       LESHORE, AND A.S., THROUGH HER              )
         MOTHER, LAURA LOPEZ,                        )
 5       individually and on behalf of               )    No. 19 CV 7915
         all others similarly situated,              )
 6                                                   )    Chicago, Illinois
                            Plaintiffs,              )    August 4, 2020
 7                                                   )    11:00 o'clock a.m.
                     -vs-                            )
 8                                                   )
         BYTEDANCE TECHNOLOGY CO., LTD.,             )
 9       MUSICAL.LY, INC., MUSICAL.LY THE            )
         CAYMAN ISLANDS CORPORATION, AND             )
10       TIKTOK, INC.,                               )
                                                     )
11                          Defendants.              )
12
                  TRANSCRIPT OF TELEPHONIC PROCEEDINGS - Motion
13                      BEFORE THE HONORABLE JOHN R. BLAKEY
14      APPEARANCES:
15      For the Plaintiffs:           MASON LIETZ & KLINGER LLP
                                      BY: MR. GARY M. KLINGER
16                                    227 West Monroe Street
                                      Suite 2100
17                                    Chicago, Illinois 60606
18
         For the Plaintiffs:          MASON LIETZ & KLINGER LLP
19                                    BY: MR. DAVID K. LIETZ
                                           MR. GARY E. MASON
20                                    5101 Wisconsin Avenue NW
                                      Suite 305
21                                    Washington, DC 20016
22
23                        LAURA LACIEN, CSR, RMR, FCRR, CRR
                               OFFICIAL COURT REPORTER
24                            219 South Dearborn Street
                                      Room 1212
25                            Chicago, Illinois 60604
                                   (312) 408-5032
               Case: 1:20-cv-04699
                     1:19-cv-07915 Document #: 59-6
                                               52-4 Filed: 09/09/20 Page 3 of 8 PageID #:1356
                                                                                       #:2228 17


           1      plaintiffs that the child advocacy groups support this
           2      settlement is not -- is inaccurate at best.
           3                   So, again, when looking at the strength of the
           4      claims versus what's been offered, there's just -- there's a
11:44AM    5      complete disconnect, your Honor. The strength of the claims
           6      are strong. They're worth far in excess of $1.1 million and
           7      the $1.1 million settlement fund is totally disattached from
           8      the actual worth and strength of the claims.
           9                   The next factor that the Court, I believe, should
11:44AM   10      look at in its analysis is whether or not class counsel and
          11      the class representatives have adequately represented the
          12      class. And here we have a settlement that principally served
          13      to induce the defendant to -- we have a case that principally
          14      served to induce the defendant to pay money to class counsel
11:45AM   15      to make them go away. And, in fact, the plaintiffs indicated
          16      that that's what they think all settlements are is just an
          17      amount of money to make plaintiffs go away. Well, the
          18      Seventh Circuit has expressly said that that is not the case
          19      in In re Subway.
11:45AM   20                   And beyond that, your Honor, the fees that the
          21      class counsel are seeking here of $363,000 are completely
          22      unsupported. They want to do a percentage of the funds fee
          23      but here it's unclear what work they did to earn that fee and
          24      at minimum Objector believes that the calculus should be a
11:45AM   25      lodestar or at least a lodestar cross-check.
               Case: 1:20-cv-04699
                     1:19-cv-07915 Document #: 59-6
                                               52-4 Filed: 09/09/20 Page 4 of 8 PageID #:1357
                                                                                       #:2229 18


           1                   When looking at where the substantive allegations
           2      of this complaint came from, which is important because it
           3      indicates the investigation that went into these claims, the
           4      plaintiffs in this case wholly copied them from a previously
11:46AM    5      filed complaint in the FTC matter and we set forth those --
           6      the copied allegations in our initial objection. So when the
           7      plaintiffs come forth and say they should get $363,000 plus
           8      expenses, which is a third of the small settlement already,
           9      the fact is, is that the investigation that went into this
11:46AM   10      case was done by government attorneys; not done by
          11      plaintiffs' counsel.
          12                   Moreover, in terms of the inadequate
          13      representation, the release in this case, your Honor, is
          14      extremely broad. They seek to release any claims that arise
11:46AM   15      out of or related to -- for all time anything related to the
          16      civil actions which are the claims in this case or the
          17      subject matter of the complaint and we set forth in our
          18      objection and in our response numerous claims that are
          19      subject to the release. And this has already become a
11:47AM   20      problem because as we said in our objection, your Honor, one
          21      of the claims that is subject to the release indisputably are
          22      claims under the Biometric Information Privacy Act, an act
          23      which wholly deals with personal information and taking
          24      personal information, namely biometric data, without people's
11:47AM   25      consent; and we raised in our objection that this was subject
               Case: 1:20-cv-04699
                     1:19-cv-07915 Document #: 59-6
                                               52-4 Filed: 09/09/20 Page 5 of 8 PageID #:1358
                                                                                       #:2230 19


           1      to the release.
           2                   And the reason that I highlight this is because the
           3      defendants and the plaintiffs have spent some time saying
           4      that these claims under the Biometric Information Privacy
11:47AM    5      Act, referred to as BIPA, were not part of the release. And
           6      this is important, your Honor, because the defendants and the
           7      plaintiffs at once are trying to have your Honor uphold the
           8      settlement and at the same time they're trying to disregard
           9      parts of the settlement that they don't like making it
11:47AM   10      impossible for people to know what their rights are even
          11      under the settlement.
          12                   Your Honor, in your order on December 19th, 2019,
          13      your preliminary approval order, you entered a preliminary
          14      injunction that barred any settlement class members from
11:48AM   15      bringing any new alleged class actions or asserting any
          16      released claims in any other action. Shortly after you did
          17      that, a bunch of class actions were filed in the Northern
          18      District of Illinois. They've all been consolidated in front
          19      of Judge Lee in matter 20 CV 2810, E.R. v. TikTok.
11:48AM   20                   Each of those complaints initially tried to abide
          21      by your preliminary injunction and they defined the class in
          22      those cases, which were all cases -- privacy cases against
          23      TikTok based on BIPA. They limited the class to Illinois
          24      residents ages 14 to 17. That's important because the class
11:48AM   25      here was children under 13. So those plaintiffs knew at the
               Case: 1:20-cv-04699
                     1:19-cv-07915 Document #: 59-6
                                               52-4 Filed: 09/09/20 Page 6 of 8 PageID #:1359
                                                                                       #:2231 20


           1      time or at least thought they knew that the release in this
           2      case included the BIPA claims and that your Honor's
           3      injunction barred anyone from bringing those claims.
           4                   We filed our objection on May 11th, 2020, where we
11:49AM    5      raised the issue of the broad release. On June 5th, 2020,
           6      both the plaintiffs -- well, the plaintiffs in their
           7      opposition explicitly stated that no, the BIPA claims are not
           8      released even despite the broad language in those claims.
           9      Exactly one week later, the plaintiffs in those cases in the
11:49AM   10      Northern District of Illinois filed a consolidated complaint
          11      and they changed the class definition to all children under
          12      18.
          13                   Now why is this important? Well, it's important,
          14      your Honor, because it's unclear to members of the settlement
11:49AM   15      class, including the Objector, whether or not -- what their
          16      rights are even under the settlement and what other claims
          17      they could be bringing or could not be bringing. The
          18      plaintiffs fault the Objector for not filing his own
          19      complaint but doing so would be in direct violation of your
11:50AM   20      Honor's order unless the plaintiffs and defendants say that
          21      it wouldn't be. And there's just no -- right now, there's no
          22      certainty as to what the -- what your Honor's order is and
          23      the plaintiffs and defendants are seemingly just trying to
          24      play games by trying to salvage the settlement where they can
11:50AM   25      and move forward with other litigation where they can all in
               Case: 1:20-cv-04699
                     1:19-cv-07915 Document #: 59-6
                                               52-4 Filed: 09/09/20 Page 7 of 8 PageID #:1360
                                                                                       #:2232 21


           1      hopes of having the settlement go forward but not really even
           2      looking at their own language that they put forward. So it's
           3      problematic and it demonstrates that the -- that the
           4      plaintiffs and the plaintiffs' counsel are not adequately
11:50AM    5      representing the class, which again provides grave problems
           6      for the settlement and is a reason that the settlement should
           7      not be approved.
           8                   Finally, your Honor, there's an issue of the
           9      defective notice program in this case which we set forth at
11:51AM   10      length in our brief. There was no direct notice provided to
          11      the class members and it's unclear and no one has explained
          12      why the defendant simply couldn't have direct messaged
          13      through their app to members of TikTok that this settlement
          14      had happened and that they could enforce their rights.
11:51AM   15                   Further, the fact is that the way TikTok works,
          16      it's able to identify people through facial recognition and
          17      show them videos and other materials that seemingly based on
          18      data that we've seen show people and videos just like the
          19      people watching them that they know who is watching these
11:51AM   20      videos and they have the technology to identify children that
          21      they believe or believe to be are under 13 and no effort was
          22      made.
          23                   But even if we put that technology aside, the fact
          24      is that the targeting in this case was completely wrong.
11:52AM   25      They -- they targeted parents of children under 18 where the
               Case: 1:20-cv-04699
                     1:19-cv-07915 Document #: 59-6
                                               52-4 Filed: 09/09/20 Page 8 of 8 PageID #:1361
                                                                                       #:2233 22


           1      parents use music apps, use social media, or use video apps
           2      and there's no explanation as to why the belief was that
           3      someone who has a child under 13 who uses TikTok themselves
           4      are heavy app users, be it TikTok or any other app, and why
11:52AM    5      traditional methods of notification weren't used. And the
           6      fact that there's such a small response, 1.5 percent, is
           7      indicative of the fact that either this settlement was too
           8      small for people to care or the fact that people didn't get
           9      notice.
11:52AM   10                   Further, the notice program failed to update class
          11      members of the changes in the schedule through the COVID
          12      orders as has been an issue in this case. What were the
          13      actual dates when objections were due, what were the actual
          14      dates of this hearing. That information was not being
11:53AM   15      updated on the site even though your Honor's order in
          16      December specifically required the parties to update the
          17      notice on the website. That's at Paragraph 14 of Docket 13.
          18      The notice had the wrong effective date of when
          19      people's claims -- the effective date of people's claims. It
11:53AM   20      cut off the effective date on May 6th even though the
          21      effective date has not run even as of this hearing, your
          22      Honor.
          23                   And finally as we raised, the original schedule set
          24      forth in the notice program improperly required the
11:53AM   25      objections to be put forth before the motion for approved --
